Mr. Justice Boggs delivered the opinion of the court. 3. Instructions, § 159*-—when considered as a series. The instructions given by the court are to be read and considered together, and if when so considered they state the law applicable to the case with substantial correctness, it is sufficient, notwithstanding some one instruction is in itself erroneous. 4. Instructions, § 88*—when instruction as to determination of preponderance of evidence is not reversibly erroneous. An instruction as to determining the preponderance of the evidence should include the number of witnesses as one of the elements to be considered, but the omission of this element is not reversible error except where the element of the number of witnesses is shown to be important. 5. Appeal and error, § 1491*—when exclusion of evidence is harmless error. It is not reversible error to refuse to admit in evidence exhibits consisting of certain records made by a witness with a machine invented by him where he is allowed to give the results of his tests to the jury.